      Case 1:21-cr-00001-JRH-BKE Document 34 Filed 05/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )         CR 121-001
                                             )
JAMERSON BRANDON TURNER                      )
                                        _________

                                       ORDER
                                       _________

      Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 33.) Therefore, a motions hearing is not necessary, and all pending

motions are MOOT. (Doc. nos. 25-29.)

      SO ORDERED this 10th day of May, 2021, at Augusta, Georgia.
